Citation Nr: 1748182	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected traumatic arthritis, residuals of left ankle fracture (left ankle disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and July 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction has since been transferred to St. Petersburg, Florida.

The Board remanded this matter in August 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in October 2016, continued to deny a rating in excess of 20 percent for a left ankle disability.


FINDING OF FACT

The Veteran's left ankle disability is manifested by dorsiflexion to 20 degrees and plantar flexion to 30 degrees with no ankylosis.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for traumatic arthritis, residuals of left ankle fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262, 5270, 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives. The Veteran's VA treatment records from February 2014 have been associated with the Veteran's claims file.

The record reflects that the AOJ directed the VA medical facility nearest to the Veteran to schedule him for an examination in connection with his claim and that he would be notified of the date, time, and place of the examination. An examination was scheduled in September 2016, and there is no indication from the record that the Veteran was not notified of this date. The Examination Details report slip reflects that the Veteran failed to report to his September 2016 VA examination, and no reason was given for his failure to report to this examination.

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination. 38 C.F.R. § 3.326(a). When entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a Veteran, without good cause, fails to report for the examination scheduled in conjunction with an increased rating claim, the claim shall be denied. 38 C.F.R. § 3.655(b). At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.

Although a copy of the notice letter informing the Veteran of the date, time and location of his VA examination is not contained in the Veteran's paperless claims file, the Board notes that absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice. See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).
In the October 2016 SSOC, the AOJ indicated that the Veteran had failed to appear for his September 2016 VA examination. The SSOC also notified the Veteran of the rules and regulations underlying 38 C.F.R § 3.655. Notably, the Veteran was informed that when a Veteran fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.

The Board is aware that the Veteran submitted a VA Form 9, Appeal to the Board, in connection with another claim, and wrote he had recently relocated to Florida from Tennessee, which would indicate that the Veteran may not have received noticed of the examination. However, in reviewing the e-mail discussing the Veteran's failure to report for the examination, it was clear that the examination was scheduled in Florida, and that the SSOC was sent to the Florida address of record. Thus, the Veteran is presumed to have received the SSOC and chose not to respond to his failure to report for the VA examination.

As the Veteran was offered an opportunity to attend a VA examination, but he failed to report, the Board finds there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

When a Veteran fails to report for an examination, the claim shall be decided in accordance with 38 C.F.R. § 3.655(b) (2016). While a claim for increase should warrant a automatic denial, the Board finds that a decision on the facts of the case would be reasonable, as this issue has been on appeal for more than five years.  

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

In February 2011, the Veteran attended a VA examination. At this examination, the Veteran reported symptoms including pain and stiffness in his left ankle, noting he used a cane on a regular basis since 1999. The Veteran was noted to have dorsiflexion of the left ankle to 10 degrees and plantar flexion of the left ankle to 25 degrees. The examiner noted evidence of pain with no additional limitation of motion, but there was no ankylosis of the left ankle. The Veteran was diagnosed with moderate osteoarthritis and an old, healed fracture.

October 2013 treatment records indicate that the Veteran believed his left ankle disability had gotten worse. The Board remanded this matter in August 2016 in order to provide the Veteran another VA examination to determine the current nature and severity of his left ankle disability. However, as noted above, the Veteran did not attend the scheduled September 2016 VA examination and has not provided good cause for his failure to attend the scheduled examination.

VA medical records since October 2013 note continued pain in the left ankle, but there is no specific findings of ankylosis in the left ankle or decreased range of motion since the February 2011 VA examination.

The Veteran's left ankle disability is current rated as 20 percent disabling under Diagnostic Code 5271. See 38 C.F.R. § 4.71a, Diagnostic Code 5271. This is the highest available rating under this diagnostic code.

As a higher rating is not available under Diagnostic Code 5271, the Board will first consider the applicability of Diagnostic Code 5270. Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating. If ankylosed in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees, a 30 percent rating is warranted. If ankylosed in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity, a 40 percent rating is warranted. 38 C.F.R. § 4.71a.

As indicated above, there is no evidence that the Veteran's left ankle was ankylosed at any time during the appeal period. As such, Diagnostic Code 5270 does not warrant a disability rating in excess of 20 percent. 

The Board also considered the applicability of Diagnostic Code 5262. Under Diagnostic Code 5262, a 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart IV, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).

As noted above, in order to warrant an increased 30 percent disability rating under Diagnostic Code 5262, the Veteran's left ankle disability would have to result in malunion of the tibia and fibula with marked knee or ankle disability; however, the probative evidence of record, including the February 2011 VA examination discussed above, indicates there is no malunion of the tibia and fibula documented. As such, Diagnostic Code 5262 does not warrant a disability rating in excess of 20 percent.

To the extent the Veteran has reported left ankle pain, including flare ups of pain which limit physical activities; the Board finds that such complaints are adequately contemplated by the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a rating in excess of 20 percent for service-connected traumatic arthritis, residuals of left ankle fracture, is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


